Citation Nr: 1136046	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to a right knee injury.

3.  Entitlement to service connection for a left hip disorder, claimed as secondary to a right knee injury.

4.  Entitlement to service connection for a left ankle disorder, claimed as secondary to a right knee injury.

5.  Entitlement to service connection for a right ankle disorder, claimed as secondary to a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty February 1995 to February 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a right knee injury as well as left knee, left hip, left ankle, and right ankle disorders claims as secondary to a right knee injury.

In July 2010 the Veteran failed to appear for a requested Travel Board hearing at the RO, for which he was notified in June 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire claims file and finds that additional development is required before deciding the claims on appeal.

In particular, the RO has determined that service treatment records - other than enlistment reports of medical history and examination dated in January 1995 and a body fat content worksheet dated in February 1998 - are unavailable and that further attempts to locate service treatment records would be futile.  The RO notified the Veteran of the efforts to obtain those records in April 2008.  The RO had requested service treatment records or information about the location of the records from the Army National Guard in Virginia Beach, Virginia in November 2007, but noted in February 2008 that the letter was sent in error because the Veteran was not a National Guard member.  A response was never received from the National Guard.

In subsequent correspondence dated in May 2008, August 2008, and June 2011, the Veteran indicated that he had kept all of his military records, but at no time had he been in possession of all of the records.  He also stated that he did serve with a National Guard unit from February 23, 1998 to November 11, 1998 and that he last saw his service treatment records at his Guard unit, 1033D Trans Co (Cargo), 1096 South Birdneck Road, Virginia Beach, VA  23451.   

As the Veteran has identified that he did in fact serve with a National Guard unit and last saw his service treatment records with his unit, the AMC/RO should take additional action to follow-up on the request for all service treatment records.

In his January 2007 claim, the Veteran indicated that he injured his right knee in August 1997 and was treated at the Fort Sill Hospital [or the Reynolds Army Community Hospital at Fort Sill, Oklahoma] from August 1997 to September 1997.  He stated that his other claimed disabilities, later clarified to be left knee, left hip, left ankle, and right ankle disorders, began on December 12, 2006 and were secondary to his claimed right knee injury.  He indicated that he was treated at the Hampton VA Hospital.  Then, in February 2007 he stated that he injured his right knee in service, began to experience left knee pain one year later, and started feeling pain in his ankles and left hip six months after that.  In statements dated in February 2007 and August 2008 he reported that he had always worked in physical jobs, including construction.

In support of his claim, he submitted a partial VA emergency care record dated in February 2007 showing that he was admitted in November 2006.  The diagnosis was arthralgia.  It appears the Veteran wrote "joints" next to "arthralgia."  The report did not contain any information about the joints involved or the Veteran's subjective complaints.  On remand, the AMC/RO should attempt to locate Reynolds Army Community Hospital records identified by the Veteran as well as VA treatment records dated from November 2006 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If additional competent and credible evidence is received showing the current existence of the claimed disabilities and indicating that any such disability is possibly related to service, then the Veteran should be afforded a VA examination on that claimed condition to obtain an opinion as to whether such disorder is possibly related to service.  

The Board notes that correspondence sent to the Veteran at his last known address has been returned as undeliverable.  Attempts to ascertain his current address should be made.

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to determine the Veteran's current address.

2.  The AMC/RO should follow-up on the request for service treatment records to the 1033D Trans Co (Cargo), 1096 South Birdneck Road, Virginia Beach, VA 23451.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review

3.  The AMC/RO should request any treatment records or in-patient hospitalization records from the Reynolds Army Community Hospital at Fort Sill, Oklahoma dated from August to September 1997 from appropriate sources.  If necessary, a direct request to the hospital for the records should be made.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After determining the Veteran's current address if possible, ask him to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for any right knee, left knee, left hip, left ankle, or right ankle disorders at any time.  In particular, the AMC/RO should request inpatient and outpatient VA treatment records from the Hampton VA Medical Center dated from November 2006 to the present.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After the above development has been completed to the extent possible, if competent and credible evidence is submitted showing that any of the claimed disabilities currently exist and suggesting that any such disability is possibly related to service (or service connected disability), then the Veteran should be afforded a VA examination on that claimed condition to obtain an opinion as to whether such disorder is possibly related to service (or service connected disability).  

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


